 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    HERMINIA O. CARREON,                                No. 1:19-cv-00759-GSA

12
                          Plaintiff,
13                                                        ORDER TO SHOW CAUSE FOR
              v.                                          PLAINTIFF’S FAILURE
14
                                                          TO COMPLY WITH COURT ORDER
15    ANDREW SAUL, Commissioner of Social
      Security,
16
                          Defendant.
17

18
            Paragraph 3 of the Scheduling Order provides that within thirty (30) days after service of
19

20   the administrative record Plaintiff shall serve Defendant with a confidential letter brief and shall

21   file with the Court a separate proof of service of the confidential letter brief. Doc. 4 at 2, ¶ 3.

22   Although the administrative record in this case was filed with the Court on October 28, 2019 (AR
23   9), Plaintiff has not filed proof that a confidential letter brief was served on Defendant within
24
     thirty days thereafter. On December 30, 2019, the Court directed Plaintiff to file such proof of
25
     service within five days. Doc. 10. Plaintiff did not timely file proof of service or any other
26
     document with the Court.
27

28   ///
                                                         1
 1           Rule 110 of this Court’s Local Rules provides that the “failure of counsel or of a party to
 2   comply … with any order of the Court may be grounds for imposition by the Court of any and all
 3
     sanctions … within the inherent power of the Court.” This Court has the inherent power to
 4
     manage its docket. Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986). A court may
 5
     dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to obey
 6

 7   a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46 F.3d 52, 53-54

 8   (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258,

 9   1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring amendment of
10
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to
11
     comply with local rule requiring pro se plaintiffs to keep court apprised of address); Henderson v.
12
     Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to
13
     comply with local rules).
14

15           Given the above, Plaintiff is hereby ORDERED to file a written response to this Order to

16   Show Cause WITHIN fifteen (15) days of the date of this Order explaining why she has not filed
17   proof of service of a confidential letter brief in accordance with the provisions of the Scheduling
18
     Order (Doc. 4). In the alternative, Plaintiff may file the proof of service within fifteen (15) days
19
     of the date of this order.
20
             Failure of Plaintiff to respond to this Order to Show Cause within the time specified
21

22   may result in dismissal of the case.

23

24   IT IS SO ORDERED.
25
         Dated:     January 13, 2020                             /s/ Gary S. Austin
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28
                                                        2
